DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-28 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1,5, 7,8,15, 22 and 28 ,which include, an ophthalmoscopy method, having an adaptive optics optical coherence tomography (AG-OCT} system) imaging retinal locations of a having subject using the AG-OCT system for each retinal location, acquiring AG-OCT video using the AG-OCT system focused al a retinal depth at which cells are to be imaged and registering volumes in three dimensions and averaging registered volumes across time points spaced such that natural motion of soma organelles enhances contrast between somas in retinal cells: using spatial coordinates of the somas to determine soma stack depth, density and diameter and determining cell density measurements (claim 1); segmenting contributions of RPE cells from rod outer segment tips; averaging a registered RPE signal across time points spaced such that natural motion of cell organelles enhances cell contrast; and characterizing a three-dimensional reflectance profile of individual RPE cells (claim 5 );a controller comprising registration software to correct eye motion to sub-cellular accuracy far stabilizing and tracking of cells in 4D and a4 parallel computing module for realtime reconstruction and display of retinal volumes, and at least one algorithm for visualizing and quantifying cells and cellular structures, including  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/13/2021